Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 1 of 39 PageID #: 1285



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------- X
  UNITED STATES OF AMERICA,

                                    Plaintiff,

                  v.                                            Action No. 18-cv-04061 (ILG) (PK)

  MOSHE LAX, individually, as an executor of
  the Chaim Lax Estate, as a trustee of the Chaim
  Lax Family Trust, and as a trustee of the GAMA
  Trust; ZLATY SCHWARTZ, individually, as
  executor of the Chaim Lax Estate, as trustee of
  the Chaim Lax Family Trust, and as a trustee of
  the GAMA Trust; SHAINDY LAX; JUDITH
  LAX; J.L., a minor; 299 HEWES STREET
  REALTY CORP; 307 HEWES STREET
  REALTY CORP; JBAM REALTY LLC, a/k/a
  JBAM REALTY 2 LLC; BEN ZION
  JACOBOWITZ; TONY JACOBOWITZ; SL
  HOLDINGS I, LLC; SL HOLDINGS II, LLC;
  SL HOLDINGS III, LLC; SL HOLDINGS IV,
  LLC; SL HOLDINGS V, LLC; DIAMOND
  DYNAMICS LLC; KGK JEWELRY LLC;
  CONGREGATION BAIS YEHUDAH
  D’GANITCH; and LX HOLDINGS LLC,

                                     Defendants.
  -------------------------------------------------------- X


                             ANSWER AND AFFIRMATIVE DEFENSES
                              OF DEFENDANT KGK JEWELRY LLC

           Defendant, KGK Jewelry LLC (“KGK”), by and through its undersigned counsel, submits

  its Answer and Affirmative Defenses to the Complaint filed by the United States of America

  (“USA” or “Plaintiff”), and states as follows:

                                             Jurisdiction and Venue

          1.      Denies knowledge or information sufficient to form a belief as to each and every

           allegation as contained in Paragraph "1" of the Complaint.



                                                         1
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 2 of 39 PageID #: 1286



       2.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "2" of the Complaint.

                                           The Parties

       3.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "3" of the Complaint.

       4.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "4" of the Complaint.

       5.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "5" of the Complaint.

       6.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "6" of the Complaint.

       7.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "7" of the Complaint.

       8.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "8" of the Complaint.

       9.     Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "9" of the Complaint.

       10.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "10" of the Complaint.

       11.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "11" of the Complaint.

       12.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "12" of the Complaint.



                                               2
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 3 of 39 PageID #: 1287



       13.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "13" of the Complaint.

       14.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "14" of the Complaint.

       15.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "15" of the Complaint.

       16.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "16" of the Complaint.

       17.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "17" of the Complaint.

       18.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "18" of the Complaint, except to admit that KGK

        claims an interest in the property upon which the Plaintiff seeks to enforce its alleged

        liens.

       19.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "19" of the Complaint.

       20.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "20" of the Complaint.

                                             Introduction

       21.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "21" of the Complaint.

       22.       Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "22" of the Complaint.



                                                 3
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 4 of 39 PageID #: 1288



       23.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "23" of the Complaint.

       24.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "24" of the Complaint.

       25.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "25" of the Complaint.

       26.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "26" of the Complaint.

                                          Background

                                   The Estate of Chaim Lax

       27.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "27" of the Complaint.

       28.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "28" of the Complaint.

       29.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "29" of the Complaint.

       30.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "30" of the Complaint.

       31.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "31" of the Complaint.

       32.    Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "32" of the Complaint.

       33.    Denies knowledge or information sufficient to form a belief as to each and every



                                              4
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 5 of 39 PageID #: 1289



        allegation as contained in Paragraph "33" of the Complaint.

        34.   Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "34" of the Complaint.

                                  The Estate’s Federal Tax Liabilities

        35.   Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "35" of the Complaint.

                                         Income Tax Liabilities

     36. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "36" of the Complaint.

     37. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "37" of the Complaint.

     38. Denies knowledge of information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "38" of the Complaint.

     39. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "39" of the Complaint.

     40. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "40" of the Complaint.

     41. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "41" of the Complaint.

     42. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "42" of the Complaint.

     43. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "43" of the Complaint.



                                               5
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 6 of 39 PageID #: 1290



     44. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "44" of the Complaint.

     45. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "45" of the Complaint.

     46. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "46" of the Complaint.

                                      Estate Tax Liabilities

     47. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "47" of the Complaint.

     48. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "48" of the Complaint.

     49. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "49" of the Complaint.

     50. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "50" of the Complaint.

     51. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "51" of the Complaint.

                                           The Schemes

     52. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "52" of the Complaint.

            Scheme 1: Chaim’s Purported Transfer of Assets to the Lax Family Trust

     53. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "53" of the Complaint.



                                               6
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 7 of 39 PageID #: 1291



     54. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "54" of the Complaint.

    55. Denies knowledge or information sufficient to form a belief as to each and every

    allegation as contained in Paragraph "55" of the Complaint.

    56. Denies knowledge or information sufficient to form a belief as to each and every

    allegation as contained in Paragraph "56" of the Complaint.

    57. Denies knowledge or information sufficient to form a belief as to each and every

    allegation as contained in Paragraph "57" of the Complaint.

     58. Denies knowledge or information sufficient to form a belief as to each and every

        allegation as contained in Paragraph "58" of the Complaint.

    59. Denies knowledge or information sufficient to form a belief as to each and every

    allegation as contained in Paragraph "59" of the Complaint.

     60. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "60" of the Complaint.

     61. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "61" of the Complaint.

     62. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "62" of the Complaint.

     63. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "63" of the Complaint.

     64. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "64" of the Complaint.

     65. Denies knowledge or information sufficient to form a belief as to each and every



                                               7
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 8 of 39 PageID #: 1292



     allegation as contained in Paragraph "65" of the Complaint.

                     Scheme 2: Transferring the Holding Companies to the
                             SL Companies for No Consideration

     66. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "66" of the Complaint.

     67. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "67" of the Complaint.

     68. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "68" of the Complaint.

     69. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "69" of the Complaint.

     70. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "70" of the Complaint.

     71. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "71" of the Complaint.

     72. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "72" of the Complaint.

     73. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "73" of the Complaint.

     74. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "65" of the Complaint.

     75. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "75" of the Complaint.




                                               8
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 9 of 39 PageID #: 1293



     76. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "76" of the Complaint.

     77. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "77" of the Complaint.

     78. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "78" of the Complaint.

     79. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "79" of the Complaint.

     80. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "80" of the Complaint.

     81. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "81" of the Complaint.

     82. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "82" of the Complaint.

     83. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "83" of the Complaint.

     84. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "84" of the Complaint.

     85. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "85" of the Complaint.

     86. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "86" of the Complaint.

     87. Denies knowledge or information sufficient to form a belief as to each and every



                                               9
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 10 of 39 PageID #: 1294



     allegation as contained in Paragraph "87" of the Complaint.

     88. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "88" of the Complaint.

     89. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "89" of the Complaint.

     90. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "90" of the Complaint.

                 Scheme 3: Appropriating the Assets of Dynamic Diamond Corp.
                          from the Estate Using a Sham Restructuring

     91. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "91" of the Complaint.

     92. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "92" of the Complaint.

     93. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "93" of the Complaint.

     94. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "94" of the Complaint.

     95. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "95" of the Complaint.

     96. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "96" of the Complaint.

     97. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "97" of the Complaint.




                                               10
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 11 of 39 PageID #: 1295



     98. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "98" of the Complaint.

     99. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "99" of the Complaint.

     100. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "100" of the Complaint.

     101. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "101" of the Complaint.

     102. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "102" of the Complaint.

     103. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "103" of the Complaint.

     104. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "104" of the Complaint.

     105. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "105" of the Complaint.

     106. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "106" of the Complaint.

     107. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "107" of the Complaint.

     108. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "108" of the Complaint.

     109. Denies knowledge or information sufficient to form a belief as to each and every



                                               11
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 12 of 39 PageID #: 1296



     allegation as contained in Paragraph "109" of the Complaint.

     110. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "110" of the Complaint.

     111. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "111" of the Complaint.

     112. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "112" of the Complaint.

     113. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "113" of the Complaint.

     114. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "114" of the Complaint.

     115. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "115" of the Complaint.

     116. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "116" of the Complaint.

     117. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "117" of the Complaint.

     118. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "118" of the Complaint.

                     Scheme 4: Transferring Madison Avenue Diamonds LLC
                             to SL Holdings I for No Consideration

     119. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "119" of the Complaint.




                                               12
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 13 of 39 PageID #: 1297



     120. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "120" of the Complaint.

     121. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "121" of the Complaint.

     122. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "122" of the Complaint.

                       Scheme 5: Transferring Assets from the Original SL
                                    Holdings LLC to JBAM

     123. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "123" of the Complaint.

     124. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "124" of the Complaint.

     125. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "125" of the Complaint.

     126. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "126" of the Complaint.

     127. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "127" of the Complaint.

     128. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "128" of the Complaint.

                  Scheme 6: Liquidating Chaja Kessler 2002-C Irrevocable Trust

     129. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "129" of the Complaint.




                                               13
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 14 of 39 PageID #: 1298



     130. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "130" of the Complaint.

     131. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "131" of the Complaint.

     132. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "132" of the Complaint.

     133. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "133" of the Complaint.

     134. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "134" of the Complaint.

     135. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "135" of the Complaint.

     136. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "136" of the Complaint.

     137. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "137" of the Complaint.

     138. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "138" of the Complaint.

     139. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "139" of the Complaint.

                           Scheme 7: Liquidating the Deluxe Properties

     140. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "140" of the Complaint.



                                               14
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 15 of 39 PageID #: 1299



     141. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "141" of the Complaint.

     142. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "142" of the Complaint.

     143. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "143" of the Complaint.

     144. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "144" of the Complaint.

     145. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "145" of the Complaint.

     146. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "146" of the Complaint.

     147. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "147" of the Complaint.

     148. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "148" of the Complaint.

            Scheme 8: Moshe’s Failure to Collect His Own Indebtedness to the Estate

     149. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "149" of the Complaint.

     150. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "150" of the Complaint.

     151. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "151" of the Complaint.



                                               15
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 16 of 39 PageID #: 1300



     152. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "152" of the Complaint.

     153. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "153" of the Complaint.

     154. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "154" of the Complaint.

     155. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "155" of the Complaint.

     156. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "156" of the Complaint.

     157. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "157" of the Complaint.

                          Scheme 9: Liquidating Chaim’s Bank Accounts

     158. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "158" of the Complaint.

     159. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "159" of the Complaint.

     160. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "160" of the Complaint.

     161. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "161" of the Complaint.

     162. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "162" of the Complaint.



                                               16
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 17 of 39 PageID #: 1301



     163. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "163" of the Complaint.

     164. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "164" of the Complaint.

     165. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "165" of the Complaint.

     166. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "166" of the Complaint.

     167. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "167" of the Complaint.

     168. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "168" of the Complaint.

                               Scheme 10: Selling the Nassau Condos

     169. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "169" of the Complaint.

     170. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "170" of the Complaint.

     171. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "171" of the Complaint.

     172. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "172" of the Complaint.

     173. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "173" of the Complaint.



                                               17
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 18 of 39 PageID #: 1302



                                              Claims

                     Count I: Reduce Estate’s Tax Liabilities to Judgement

     174. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     175. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "175" of the Complaint.

     176. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "176" of the Complaint.

     177. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "177" of the Complaint.

     178. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "178" of the Complaint.

     179. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "179" of the Complaint.

   Count II Moshe Lax and Zlaty Schwartz’s Personal Liability for Outstanding Income and
         Estate Taxes Under 31 U.S.C. 3713 as Executors of the Estate of Chaim Lax

     180. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     181. Neither admit nor deny the allegations contained in Paragraph “181” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     182. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "182" of the Complaint.




                                                18
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 19 of 39 PageID #: 1303



     183. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "183" of the Complaint.

     184. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "184" of the Complaint.

     185. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "179" of the Complaint.

     186. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "179" of the Complaint.

     187. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "179" of the Complaint.

     188. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "179" of the Complaint.

     189. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "179" of the Complaint.

  Count III: Moshe Lax’s Personal Liability for Outstanding Income and Estate Taxes Under
      N.Y. Est. Powers & Trusts Law 12-1.1 as a Distributee of the Estate of Chaim Lax

     190. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     191. Neither admit nor deny the allegations contained in Paragraph “181” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     192. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "192" of the Complaint.




                                                19
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 20 of 39 PageID #: 1304



   Count IV: Zlaty Schwartz’s Personal Liability for Outstanding Income and Estate Taxes
   Under N.Y. Est. Powers & Trusts Law 12-1.1 as a Distributee of the Estate of Chaim Lax

     193. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     194. Legal Conclusion

     195. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "195" of the Complaint.

                    Count V: Breach of Fiduciary Duty Against Moshe Lax

     196. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     197. Neither admit nor deny the allegations contained in Paragraph “197” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     198. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "198" of the Complaint.

     199. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "199" of the Complaint.

     200. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "200" of the Complaint.

     201. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "201" of the Complaint.

     202. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "202" of the Complaint.




                                                20
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 21 of 39 PageID #: 1305



     203. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "203" of the Complaint.

     204. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "204" of the Complaint.

     205. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "205" of the Complaint.

     206. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "206" of the Complaint.

     207. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "207" of the Complaint.

     208. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "208" of the Complaint.

               Count VI: Transferee Liability of Moshe Lax and Zlaty Schwartz
                             Pursuant to 26 U.S.C. 6324 (a)(2)

     209. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     210. Neither admit nor deny the allegations contained in Paragraph “210” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     211. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "208" of the Complaint.

     212. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "208" of the Complaint.




                                                21
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 22 of 39 PageID #: 1306



     213. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "208" of the Complaint.

     214. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "208" of the Complaint.

     215. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "208" of the Complaint.

     216. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "216" of the Complaint.

          Count VII: Set Aside Fraudulent Conveyance of Dynamic Diamond Corp.

     217. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     218. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "218" of the Complaint.

     219. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "219" of the Complaint.

     220. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "220" of the Complaint.

     221. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "221" of the Complaint.

     222. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "222" of the Complaint.

     223. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "223" of the Complaint.



                                                22
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 23 of 39 PageID #: 1307



     224. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "224" of the Complaint.

     225. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "225" of the Complaint.

     226. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "226" of the Complaint.

     227. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "227" of the Complaint.

     228. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "228" of the Complaint.

     229. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "229" of the Complaint.

     230. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "230" of the Complaint.

     231. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "231" of the Complaint.

        Count VIII: Set Aside Fraudulent Conveyance of Madison Avenue Diamonds

     232. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     233. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "233" of the Complaint.

     234. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "234" of the Complaint.



                                                23
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 24 of 39 PageID #: 1308



     235. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "235" of the Complaint.

     236. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "236" of the Complaint.

     237. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "237" of the Complaint.

     238. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "238" of the Complaint.

     239. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "239" of the Complaint.

     240. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "240" of the Complaint.

     241. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "241" of the Complaint.

     242. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "242" of the Complaint.

     243. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "243" of the Complaint.

     244. Neither admit nor deny the allegations contained in Paragraph “244” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     245. Neither admit nor deny the allegations contained in Paragraph “245” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to



                                                24
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 25 of 39 PageID #: 1309



     the extent a response is required, Defendants deny the allegations.

     246. Neither admit nor deny the allegations contained in Paragraph “246” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     Count IX: Set Aside Fraudulent Conveyance of LX Holdings to the Lax Family Trust

     247. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     248. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "248" of the Complaint.

     249. Neither admit nor deny the allegations contained in Paragraph “249” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     250. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "250" of the Complaint.

     251. Neither admit nor deny the allegations contained in Paragraph “251” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     252. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "252" of the Complaint.

     253. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "253" of the Complaint.

     254. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "254" of the Complaint.



                                                25
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 26 of 39 PageID #: 1310



     255. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "255" of the Complaint.

     256. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "256" of the Complaint.

     257. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "257" of the Complaint.

     258. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "258" of the Complaint.

     259. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "259" of the Complaint.

     260. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "260" of the Complaint.

     261. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "261" of the Complaint.

     262. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "262" of the Complaint.

     263. Neither admit nor deny the allegations contained in Paragraph “263” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     264. Neither admit nor deny the allegations contained in Paragraph “264” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

              Count X: Set Aside Fraudulent Conveyances to the SL Companies



                                                26
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 27 of 39 PageID #: 1311



     265. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     266. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "266" of the Complaint.

     267. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "267" of the Complaint.

     268. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "268" of the Complaint.

     269. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "269" of the Complaint.

     270. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "270" of the Complaint.

     271. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "271" of the Complaint.

     272. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "272" of the Complaint.

     273. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "273" of the Complaint.

     274. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "274" of the Complaint.

     275. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "275" of the Complaint.

     276. Denies knowledge or information sufficient to form a belief as to each and every



                                                27
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 28 of 39 PageID #: 1312



     allegation as contained in Paragraph "276" of the Complaint.

     277. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "277" of the Complaint.

     278. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "278" of the Complaint.

     279. Neither admit nor deny the allegations contained in Paragraph “279” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     280. Neither admit nor deny the allegations contained in Paragraph “280” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     281. Neither admit nor deny the allegations contained in Paragraph “281” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

                     Count XI: Transferee Liability of Judith Lax and J.L.
                               Pursuant to 26 U.S.C. 6324(a)(2)

     282. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     283. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "283" of the Complaint.

     284. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "284" of the Complaint.

     285. Denies knowledge or information sufficient to form a belief as to each and every




                                                28
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 29 of 39 PageID #: 1313



     allegation as contained in Paragraph "285" of the Complaint.

     286. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "286" of the Complaint.

     287. Neither admit nor deny the allegations contained in Paragraph “287” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     288. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "288" of the Complaint.

     289. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "289" of the Complaint.

     290. Neither admit nor deny the allegations contained in Paragraph “290” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     291. Neither admit nor deny the allegations contained in Paragraph “291” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     292. Neither admit nor deny the allegations contained in Paragraph “292” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

                        Count XII: Enforce Tax Liens against Property

     293. Defendant repeats, reiterates, and reasserts each and every response contained in the

     proceeding paragraphs of this Answer as set forth above as if more fully set forth herein.

     294. Denies knowledge or information sufficient to form a belief as to each and every



                                                29
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 30 of 39 PageID #: 1314



     allegation as contained in Paragraph "294" of the Complaint.

     295. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "295" of the Complaint.

     296. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "296" of the Complaint.

     297. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "297" of the Complaint.

     298. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "298" of the Complaint.

     299. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "299" of the Complaint.

     300. Neither admit nor deny the allegations contained in Paragraph “300” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     301. Neither admit nor deny the allegations contained in Paragraph “301” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     302. Neither admit nor deny the allegations contained in Paragraph “302” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     303. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "303" of the Complaint.

     304. Denies knowledge or information sufficient to form a belief as to each and every



                                                30
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 31 of 39 PageID #: 1315



     allegation as contained in Paragraph "304" of the Complaint.

     305. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "305" of the Complaint.

     306. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "306" of the Complaint.

     307. Neither admit nor deny the allegations contained in Paragraph “307” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     308. Neither admit nor deny the allegations contained in Paragraph “308” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     309. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "309" of the Complaint.

     310. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "310" of the Complaint.

     311. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "311" of the Complaint.

     312. Neither admit nor deny the allegations contained in Paragraph “312” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     313. Neither admit nor deny the allegations contained in Paragraph “313” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.



                                                31
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 32 of 39 PageID #: 1316



     314. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "314" of the Complaint.

     315. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "315" of the Complaint.

     316. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "316" of the Complaint.

     317. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "317" of the Complaint.

     318. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "318" of the Complaint.

     319. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "319" of the Complaint.

     320. Neither admit nor deny the allegations contained in Paragraph “320” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     321. Neither admit nor deny the allegations contained in Paragraph “321” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     322. Neither admit nor deny the allegations contained in Paragraph “322” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     323. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "323" of the Complaint.



                                                32
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 33 of 39 PageID #: 1317



     324. Neither admit nor deny the allegations contained in Paragraph “324” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     325. Neither admit nor deny the allegations contained in Paragraph “325” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     326. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "326" of the Complaint.

     327. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "327" of the Complaint.

     328. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "328" of the Complaint.

     329. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "329" of the Complaint.

     330. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "330" of the Complaint.

     331. Neither admit nor deny the allegations contained in Paragraph “331” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     332. Neither admit nor deny the allegations contained in Paragraph “332” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     333. Neither admit nor deny the allegations contained in Paragraph “333” of plaintiff’s



                                                33
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 34 of 39 PageID #: 1318



     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     334. Neither admit nor deny the allegations contained in Paragraph “334” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     335. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "335" of the Complaint.

     336. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "336" of the Complaint.

     337. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "337" of the Complaint.

     338. Neither admit nor deny the allegations contained in Paragraph “338” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     339. Neither admit nor deny the allegations contained in Paragraph “339” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     340. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "340" of the Complaint.

     341. Neither admit nor deny the allegations contained in Paragraph “341” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     342. Denies knowledge or information sufficient to form a belief as to each and every



                                                34
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 35 of 39 PageID #: 1319



     allegation as contained in Paragraph "342" of the Complaint.

     343. Denies knowledge or information sufficient to form a belief as to each and every

     allegation as contained in Paragraph "343" of the Complaint.

     344. Neither admit nor deny the allegations contained in Paragraph “344” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     345. Neither admit nor deny the allegations contained in Paragraph “345” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

     346. Neither admit nor deny the allegations contained in Paragraph “346” of plaintiff’s

     Complaint, as it states a legal conclusion, and therefore no response is necessary. However, to

     the extent a response is required, Defendants deny the allegations.

                                           Prayer For Relief

     347. Defendant KGK denies that Plaintiff is entitled to any relief as against Defendant KGK.

     348. Defendant KGK denies that Plaintiff is entitled to a judgment enforcing tax liens against

     property upon which KGK has a judgment that is prior in time to that of Plaintiff’s liens.

     349. Defendant KGK denies that Plaintiff is entitled to a judgment enforcing tax liens against

     property upon which KGK has a judgment that is superior to that of Plaintiff’s liens.

     350. Defendant KGK denies that Plaintiff is entitled to a judgment enforcing tax liens against

     property upon which KGK has a judgment that has priority to that of Plaintiff’s liens.

                      AS AND FOR KGK’S CROSS-CLAIM FOR
               DECLARATORY RELIEF ESTABLISHING ITS LIEN POSITION

     351. Defendant KGK is the holder of a judgment of not less than Three Million Fifty-Nine




                                                35
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 36 of 39 PageID #: 1320



     Thousand Five Hundred Ninety Dollars ($3,059,590.00) (the “Judgment”) (Annexed as

     Exhibit A, please find a true and accurate copy of the Judgment).

     352. The Judgment was entered and filed on or about February 29, 2016.

     353. The Judgment was entered as against Madison Avenue Diamonds LLC and Shandi Lax.

     354. Accordingly, KGK’s Judgment has priority over any judgments or liens that came into

     existence after February 29, 2016.

                                      AFFIRMATIVE DEFENSES

                                          FIRST DEFENSE

     355.       The complaint fails to state a claim as against defendant KGK upon which relief can be

     granted.

                                        SECOND DEFENSE

     356.       The statute of limitations expired on all or some of Plaintiff’s claims.

                                        THIRD DEFENSE

     357.       Defending KGK's rights and interests predate some or all of the tax liens and other

         wrongful acts alleged in the Complaint and are superior to the Federal Tax Liens.

                                         FOURTH DEFENSE

     358.       Plaintiffs are barred by the doctrine of estoppel.

                                        FIFTH DEFENSE

     359.       Plaintiffs are barred by the doctrine of laches

                                        SIXTH DEFENSE

     360.       Plaintiffs are barred by the doctrine of mitigation.

                                        SEVENTH DEFENSE

     361.       Plaintiffs are barred by the doctrine of waiver from pursuing its claims against




                                                   36
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 37 of 39 PageID #: 1321



          defendant KGK because it failed to timely pursue its remedies against the assessed taxpayers

          and fiduciaries, beneficiaries, and recipients of the alleged fraudulent transfers of the estate of

          Chaim Lax.

                                         EIGHTH DEFENSE

      362.       Defendant KGK’s rights are superior to the Federal Tax Liens because of the release of

          the tax liens as alleged in paragraph 296.

                                          NINTH DEFENSE

      363.       Plaintiff’s claims against KGK are barred by the doctrines of claim preclusion and/or

          issue preclusion.

                         RESERVATION OF ADDITIONAL DEFENSES

         KGK reserves the right to assert such additional defenses as may appear applicable during

 the course of litigation.

         WHERFORE, KGK demands that this Court denies the relief requested in the Complaint

 as to Defendant KGK Jewelry LLC, grants judgment in favor of KGK Jewelry LLC on its cross-

 claim, and grant KGK Jewelry LLC such further relief as is just, equitable, and proper.

         Dated: October 29, 2018

                                                          Respectfully submitted,

                                                          s/Doron Leiby

                                                          Doron A. Leiby
                                                          MILLER, LEIBY & ASSOCIATES
                                                          32 Broadway, 13th Floor
                                                          New York, NY 10004
                                                          Telephone: (212) 227-4200
                                                          Facsimile: (212) 504-8369
                                                          dleiby@millerleiby.com

                                                          Attorneys for KGK Jewelry LLC




                                                    37
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 38 of 39 PageID #: 1322



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 29, 2018, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF and served upon all parties or counsel of record on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically Notices of Electronic Filing.

                                               By: s/Doron Leiby




                                          SERVICE LIST


  VIA CM/ECF and FIRST-CLASS MAIL

  Stephanie W. Chernoff
  Steven S. Tennyson
  U.S. Department of Justice - Tax Division
  Attorney for Plaintiff
  United States of America
  Po Box 55
  Benjamin Franklin Station
  Washington, DC 20044
  202-307-2251
  202-514-5238

  Megan L. Brackney
  Stephen A. Josey
  Michael Sardar
  Kostelanetz & Fink, LLP
  Attorney for Defendant
  Zlaty Schwartz
  530 5th Avenue, 22nd Flr.
  New York, NY 10036
  212-808-8100
  212-808-8108




                                                 38
Case 1:18-cv-04061-ILG-PK Document 67 Filed 10/29/18 Page 39 of 39 PageID #: 1323



  Oliver Edwards
  James John Mahon, Jr.
  Glenn H. Spiegel
  Becker & Poliakoff LLP
  Attorney for Defendant
  Zlaty Schwartz
  45 Broadway, Fl 8
  New York, NY 10006
  212-599-3322
  212-557-0295

  Solomon N. Klein
  Schlam Stone & Dolan LLP
  Attorney for Defendant
  299 Hewes Street Realty Corp.
  26 Broadway
  New York, NY 10004
  212-344-5400
  212-344-7677

  Craig E. Penn
  Phillips Nizer LLP
  Attorney for Defendant
  307 Hewes Street Realty Corp.
  485 Lexington Avenue, 14 Floor
  New York, NY 10017
  212-977-9700
  212-262-5152

  Donald Jay Pols
  Beilis & Pols, P.C.
  Attorney for Defendant
  JBAM Realty LLC.
  5014 16th Avenue, Suite 338
  Brooklyn, NY 11204
  212-490-2700
  212-983-3419

  Paul Thomas Shoemaker
  Greenfield, Stein & Senior, LLP
  Attorney for Defendant
  J.L.
  600 Third Avenue
  New York, NY 10016
  212-818-9600
  212-818-1264




                                       39
